          Case 3:17-cv-07357-RS Document 134 Filed 06/22/20 Page 1 of 3



 1 David W. Affeld, State Bar No. 123922
   Damion Robinson, State Bar No. 262573
 2 David Markevitch, State Bar No. 256163
   Affeld Grivakes LLP
 3 2049 Century Park East, Ste. 2460
   Los Angeles, CA 90067
 4 Telephone: (310) 979-8700
 5 Attorneys for Plaintiff Michael Zeleny
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                            NORTHERN DISTRICT OF CALIFORNIA
10
11 MICHAEL ZELENY,                                 Case No. CV 17-7357 JCS
12        Plaintiff,                               Assigned to:
                                                   The Honorable Richard G. Seeborg
13                 vs.
                                                   Discovery Matters:
14 GAVIN NEWSOM, et al.,                           The Honorable Thomas S. Hixson
15        Defendants.                              ORDER CONTINUING DATES
                                                   BY STIPULATION AS MODIFIED
16                                                 BY THE COURT
17                                                 Action Filed: December 28, 2017
                                                   Trial Date: TBD
18
19         The Court, having reviewed the parties’ stipulation to continue pre-trial dates, and

20 finding good cause, hereby ORDERS as follows:
21         1.      Pre-trial dates in this matter are continued to the following dates:

22                 a. Fact Discovery Cut-Off:                   September 3, 2020

23                 b. Expert Disclosures:                       September 10, 2020

24                 c. Rebuttal Expert Disclosures:              October 1, 2020

25                 d. Expert Discovery Cut-Off:                 October 22, 2020

26                 e. Dispositive Motion Hearings:              December 17, 2020

27         2.      All further discovery shall be limited to those matters specified in the parties’

28 stipulation. The Discovery Motion Cut-Off shall run from the discovery deadlines specified
                                                    -1-
                                      ORDER CONTINUING DATES
          Case 3:17-cv-07357-RS Document 134 Filed 06/22/20 Page 2 of 3



 1 above. No further requests to extend case deadlines will be granted absent a strong showing of good
           cause.
 2 It is SO ORDERED.
 3 Dated: June 22, 2020
 4
                                              The Honorable Richard Seeborg
 5                                            UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -2-
                                    ORDER CONTINUING DATES
          Case 3:17-cv-07357-RS Document 134 Filed 06/22/20 Page 3 of 3



 1                                     PROOF OF SERVICE
 2        I hereby certify that on June 19, 2020, I electronically filed the foregoing document
   using the Court’s CM/ECF system. I am informed and believe that the CM/ECF system will
 3 send a notice of electronic filing to the interested parties.
 4                                                     s/ David Markevitch
                                                       David Markevitch
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -3-
                                    ORDER CONTINUING DATES
